Citation Nr: 0901722	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the statutory period for submission of a 
substantive appeal of a December 2004 decision denying 
service connection for prostate cancer, chloracne, and 
diabetes mellitus, has expired.

2.  Entitlement to service connection for prostate cancer to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for chloracne to 
include as due to Agent Orange exposure.

4.  Entitlement to service connection for type II diabetes 
mellitus to include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which indicated that the veteran's 
appeal period following a December 2004 decision had expired.   

In that April 2006 letter, the RO notified the veteran that 
he had failed to submit a timely substantive appeal (VA Form 
9) to perfect an appeal from a December 2004 rating decision.  
The veteran had previously submitted a timely notice of 
disagreement from the December 2004 rating decision as to the 
issues of entitlement to service connection for prostate 
cancer, entitlement to service connection for chloracne, and 
entitlement to service connection for type II diabetes 
mellitus; all three claims to include as due to Agent Orange 
exposure.  In the April 2006 letter, the RO explained that 
due to the failure to file a timely substantive appeal, the 
December 2004 rating decision was final. 

The veteran perfected an appeal from that April 2006 
determination, specifically addressing whether the veteran 
submitted a timely substantive appeal.  As explained below, 
because of the facts of this case with respect to the earlier 
procedural history following the December 2004 rating 
decision, the specific actual issue to be addressed in this 
case is whether the statutory time period has expired for 
submission of a substantive appeal to perfect an appeal from 
the December 2004 rating decision.  Accordingly, the issue 
has been recharacterized as stated on the title page.

In a statement received in August 2007, the veteran revoked 
the power of attorney for representation by the American 
Legion.  As a result the veteran is not currently represented 
in the claim on appeal.  However, when the veteran testified 
before the undersigned at a May 2008 Travel Board hearing, an 
official of the American Legion was at the hearing 
representing the veteran.  

By the decision below, the Board finds that the appeal period 
had not expired, and that the veteran may still perfect an 
appeal with regard to the three underlying claims for service 
connection: entitlement to service connection for prostate 
cancer, entitlement to service connection for chloracne, and 
entitlement to service connection for type II diabetes 
mellitus.  These matters are addressed in the REMAND below.  

Finally, there remains one more matter that should be 
clarified.  Despite the fact that the matter involving the 
viability of the appeal period following the December 2004 
decision was on appeal, the RO issued an October 2007 rating 
decision declining to reopen a claim for entitlement to 
service connection for diabetes mellitus.  The veteran has 
submitted a January 2008 notice of disagreement as to an 
October 2007 rating decision.  An SOC has yet to be issued as 
to this matter.  The Board must find that the October 2007 
decision is void ab initio as there was no final decision on 
the underlying claim.  Absent a final decision, there is no 
basis to begin a discussion as to whether new and material 
evidence sufficient to reopen.  Since the instant Board 
decision below rules the appeal period still open for the 
December 2004 decision (which in part denied service 
connection for diabetes mellitus), there is no final decision 
regarding the underlying issue, and any matter concerning 
whether new and material evidence is needed to reopen that 
underlying claim is pre-mature.  




FINDINGS OF FACT

1.  After the veteran submitted a June 2005 notice of 
disagreement with regard to three issues denied in the 
December 2004 RO decision, the RO did not mail a statement of 
the case to the veteran's last address of record, rebutting 
any presumption of the veteran's receipt of the statement of 
the case.

2.  The veteran has not received a statement of the case. 


CONCLUSION OF LAW

The statutory period for appealing the December 2005 decision 
(regarding the three issues discussed on the June 2005 notice 
of disagreement) with submission of a substantive appeal has 
not expired.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.201, 20.202, 20.302, 
20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim on appeal regarding the issue of 
whether the statutory period for submission of a substantive 
appeal has expired.

Analysis
 
The issue on appeal revolves around the threshold requirement 
that in order for the Board to have jurisdiction to address a 
claim on appeal, a substantive appeal must be timely 
submitted following the RO's issuance of a statement of the 
case.  More generally, an appeal consists of a timely filed 
notice of disagreement in writing, and, after a statement of 
the case has been furnished by VA, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As explained 
below, because of the facts shown regarding the procedural 
history of this case, the critical question is whether the 
statutorily mandated period for submission of a substantive 
appeal has expired.

A substantive appeal (VA Form 9) must either indicate that 
all of the issues presented in applicable statements of the 
case and supplemental statements of the case are being 
appealed, or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202. 

The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the one-year period from the mailing of notification of 
the determination being appealed.  See 38 C.F.R. § 20.302.  
Extensions of time for filing a substantive appeal may be 
granted for good cause.  38 C.F.R. § 20.303.  When a veteran 
files a timely notice of disagreement, but fails to timely 
file  a Substantive Appeal (within the mandated time period 
above), the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2008).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2008). "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

Again, appellate review is initiated by the filing of a 
notice of disagreement, and is completed by the filing of a 
substantive appeal after a SOC has been furnished.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2007).  The Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108.  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202.

The RO is required to mail the SOC to the appellant at the 
latest address of record and a separate copy provided to his 
or her representative (if any).  38 U.S.CA. §§ 7105; 38 
C.F.R. § 19.30 (2008).  The date of mailing of the SOC will 
be presumed to be the same as the date of the SOC, and the 
date of mailing of the determination will be presumed to be 
the same as the date of that transmittal letter, for purposes 
of determining whether an appeal has been timely filed. 38 
C.F.R. § 20.302(b).

There is essentially no dispute as to the facts of the case, 
and only as to application of certain presumptions discussed 
below.  Review of the claims file shows the following.  In a 
December 2004 rating decision, the RO, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for prostate cancer, entitlement to service 
connection for chloracne, and entitlement to service 
connection for type II diabetes mellitus.   

In June 2005, the veteran submitted a timely notice of 
disagreement as to the three issues denied in the December 
2004 rating decision.  Thereafter, on August 25, 2005, the RO 
received from the veteran a VA Form 20-572, Request for 
Change of Address, in which he notified the RO of a change of 
permanent residence address, providing the veteran with a new 
address of record different from the old one.  That form was 
attached to a letter from the veteran's then representative, 
which contained a heading in large bold capital letters 
titled "CHANGE OF ADDRESS".  

Several days after that on August 30, 2005, the RO sent the 
veteran a notice letter attached to a statement of the case 
addressing the claims.  The RO sent those documents to the 
veteran at his old address of record-not to the new address 
contained in the veteran's VA Form 20-572 previously received 
at the RO-and therefore not to the latest address of record.

The next document contained in the claims file is a letter 
from the veteran to the RO received in March 2006.  In that 
letter the veteran stated that he had a claim he believed was 
"in Appeals" and that it had come to his attention that he 
should have documents from the VA dated sometime in August of 
the previous year (2005); and that he did not have any such 
documents in his possession.  The veteran further stated that 
he had moved during the month of August 2005, and that he had 
made a timely notice of that move to the local post office 
regarding the change of address.  He stated that he had not 
received any documents from VA after one received on June 22, 
2005 regarding his claim.  Review of the file shows that a 
document of that date was the last one the RO sent to the 
veteran - prior to the statement of the case dated August 30, 
2005.

In response to the veteran's March 2006 letter to the RO, the 
RO sent the veteran a letter notifying him that he had failed 
to submit a timely substantive appeal (VA Form 9) to perfect 
an appeal from a December 2004 rating decision.  

In that letter, the RO noted that the RO had received the 
veteran's change of address form on August 25, 2005, but the 
RO had not associated that information with the claims file 
until after the RO sent the statement of the case to the 
veteran's old address.  The RO further noted that the 
statement of the case sent to the veteran was not returned, 
so the RO assumed that it was forwarded to the veteran's new 
address.  The RO also noted that the RO sent a copy of the 
statement of the case to the veteran's representative as well 
as to the veteran.  The RO further stated that in the absence 
of a timely filed substantive appeal, the appeal record was 
closed out and the December 2004 rating decision was final. 

In essence, the RO relies on the principle of administrative 
regularity; that is, that there is a presumption that 
government officials have properly discharged their official 
duties-in this case the U.S. Postal Service.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); Warfield v Gober; 10 Vet. 
App. 483 (1997); Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 
2001); or Schoolman v. West, 12 Vet. App. 307 (1999), which 
held that the notice must be mailed only to the latest 
address of record. 

In this case, however, the above principal and presumption 
have no bearing, because the address to which the RO mailed 
the statement of the case, was not the latest address of 
record.  Prior to the RO's mailing of the statement of the 
case, the veteran had appropriately notified VA of a change 
to a new residence address.  This fact cannot be denied: No 
notice of the statement of the case was ever sent to the 
veteran's last address of record.  

The veteran essentially argues, with respect to any 
presumption that he would have received a statement of the 
case, that any presumptions as to regularity of governmental 
operations (e.g., mailing) have been rebutted; and that he 
did not receive a statement of the case.  The Board agrees, 
and thereby further finds, that the time for the filing of 
the substantive appeal did not start to toll and has not yet 
expired.  

In this regard, there is a clear and credible basis for 
concluding that the veteran appropriately notified the RO of 
the change of address in a timely way prior to the RO's 
mailing of the statement of the case.  The RO admits 
receiving the change of address form prior to the mailing of 
the statement of the case, and that it was not associated 
with the file until after the statement of the case was sent 
to the veteran, resulting in the notice being sent to the old 
address and not the latest address of record.

The argument that the envelope was not returned as 
undeliverable as being presumptive of receipt is not 
persuasive.  The veteran has credibly testified and explained 
that the building he left from, to move to his new residence, 
was thereafter unoccupied; and any mail sent there could have 
remained.  Though the veteran informed the U.S. Postal 
Service of his change of residence address, this would not 
guarantee that some mail at the approximate time soon after 
his move did not get improperly delivered to the unoccupied 
building, resulting in the veteran never receiving the 
statement of the case.  The Board finds that the veteran's 
assertions are credible, possible and internally consistent 
with other facts shown, and to a great extent, entirely 
likely. 

Further, with respect to any argument that the RO also 
notified the veteran's representative, who presumably would 
have contacted the veteran on this matter, there is no 
mandatory presumption that the representative must always 
presume the veteran did not receive any/every document from 
VA, including the statement of the case sent to both the 
veteran and representative, and therefore contact the veteran 
after receipt of every correspondence from VA, to determine 
if the veteran did in fact receive every notice received by 
the representative.

Most applicable in this case, is the Court holding in Crain 
v. Principi, 17 Vet. App. 182 (2003).  In that case, the RO 
mailed a statement of the case to the proper street address 
but with an improper zip code.  In that case, the Court held 
that the presumption of regularity was rebutted, and that the 
tolling of the appeal period did not start until the 
statement of the case was sent to the entirely proper 
(correct) address.  In the instant case here, the veteran has 
not yet received a statement of the case after the RO 
received the veteran's notice of disagreement with the 
December 2004 rating decision.  Thus, the tolling of the 
appeal period for filing a substantive appeal has not 
started, and the statutory period for submission of a 
substantive appeal has not expired.  On receipt of the 
statement of the case (see remand below), the date of that 
document will be the date for the start of tolling of the 
appeal period.  

In summary, given the evidence above and the unique fact 
situation in this matter, the Board concludes that the 
veteran did not receive a statement of the case, and that the 
statutory period for submission of a substantive appeal has 
not expired.  The law and regulations are controlling, 
including any associated with presumptions addressed above.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The statutory period for submission of a substantive appeal 
on the issues of entitlement to service connection for 
prostate cancer, entitlement to service connection for 
chloracne, and entitlement to service connection for type II 
diabetes,  has not expired.


REMAND

As determined above, the veteran has not yet received a 
statement of the case after his submission of a timely notice 
of disagreement from a December 2004 rating decision, on the 
issues of entitlement to service connection for prostate 
cancer, entitlement to service connection for chloracne, and 
entitlement to service connection for type II diabetes 
mellitus.  Thus, because the veteran has filed a notice of 
disagreement, a remand to the RO is necessary in order for 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

Provide the veteran a statement of the 
case as to the issues of:
(1) entitlement to service connection 
for prostate cancer; 
(2) entitlement to service connection 
for chloracne;
(3) entitlement to service connection 
for type II diabetes mellitus; and 

Ensure that the statement of the case is 
sent to the latest address of record for 
the veteran.  Inform the veteran that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


